NOT FOR PUBLICATION                     FILED
                       UNITED STATES COURT OF APPEALS                     APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

MOTIUR RAHMAN,                                     No.   15-72028

                   Petitioner,                     Agency No. A202-098-781

     v.
                                                   MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                 Submitted April 12, 2022**
                                   Pasadena, California

Before: CALLAHAN and VANDYKE, Circuit Judges, and EZRA,*** District
Judge.

          Petitioner Motiur Rahman petitions for review of a decision of the Board of

Immigration Appeals (BIA) affirming the order of an Immigration Judge denying



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
***
  The Honorable David A. Ezra, United States District Judge for the District of
Hawaii, sitting by designation.
his application for asylum, withholding of removal, and protection under the

Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition.

      “We review the denial of asylum, withholding of removal and CAT claims for

substantial evidence.” Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir.

2019).   Likewise, “[w]e review factual findings, including adverse credibility

determinations, for substantial evidence.” Lalayan v. Garland, 4 F.4th 822, 826 (9th

Cir. 2021) (quoting Garcia v. Holder, 749 F.3d 785, 789 (9th Cir. 2014)). “[T]here

is no presumption that an applicant for relief is credible, and the [Immigration Judge]

is authorized to base an adverse credibility determination on ‘the totality of the

circumstances’ and ‘all relevant factors.’” Ling Huang v. Holder, 744 F.3d 1149,

1152–53 (9th Cir. 2014) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).

      Numerous unexplained inconsistencies exist in Petitioner’s application and

testimony. His testimony also evidenced a repeated inability to answer basic

questions. Petitioner claimed to be a member and leader of the Bangladesh National

Party (BNP) for a decade. Despite this, he was unable to correctly explain the

meaning of “BNP” or provide details about what was discussed during BNP

meetings or the differences between the BNP and its rival political party. See Bingxu

Jin v. Holder, 748 F.3d 959, 966 (9th Cir. 2014) (“[T]he BIA appropriately

considered Jin’s ‘lack of detail’ about his Christian beliefs as one factor in evaluating


                                           2
Jin’s credibility[.]”). Petitioner was also inconsistent about filing a police report

following an alleged bombing of a BNP meeting. In his application, he claimed that

“[t]he police took [his] report but did not follow up on the matter.” But then he

testified that the police never took his report. Petitioner changed his story once

again, testifying that he never “tr[ied] to file a police report.” When asked to explain

this discrepancy, Petitioner testified that he “went to the police station but they were

angry and they asked him to leave.” Petitioner was also inconsistent about his

motivation to join the BNP. In his application, he claimed to have joined because

his “uncle was a leader of the organization in [his] village” and he agreed with the

party’s principles. But when testifying, he initially gave a different reason multiple

times as the “only reason” he joined the BNP, until the immigration judge confronted

him with the discrepancy. Substantial evidence thus supports the immigration

judge’s adverse credibility determination. See Lalayan, 4 F.4th at 826. And without

Petitioner’s testimony, the remaining evidence in the record does not compel the

conclusion that the agency erred in denying his asylum application. See Duran-

Rodriguez, 918 F.3d at 1028.

      To qualify for withholding of removal, Petitioner must satisfy a more stringent

standard and demonstrate that it is “more likely than not” he would be persecuted on

account of a protected ground if returned to Bangladesh. 8 C.F. R. § 1208.16(b)(2).

Because he has not established eligibility for asylum, “he necessarily fails to satisfy


                                           3
the more stringent standard for withholding of removal.” Mansour v. Ashcroft, 390

F.3d 667, 673 (9th Cir. 2004).

      Finally, because Petitioner failed to address the denial of his claim for CAT

protection in his opening brief on appeal, it is waived. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259 (9th Cir. 1996).

   PETITION DENIED.




                                         4